DETAILED ACTION
This communication is in response to Application No. 16/449,225 originally filed 06/21/2019. The Request for Continued Examination and Amendment presented on 02/04/2022 which provides amendments to claims 1, 3, 16, cancels claims 6, 11, and adds new claims 18-20 is hereby acknowledged. Currently claims 1-5, 7-10, and 12-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-10, and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 18 is substantially the same as that of claim 1 presented in the AFCP response on 01/05/2022. The Office’s position remains the same in response to this new claim. Applicants further claims 19-20 adds subject matter found previously in the independent claim 1 and The Office refers the Applicant back to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case as previously pointed out, the electrode protruding into the non-display region is the relevant portion, at no point did The Office present an argument of incorporation only a discussion of what was known in the art in view of Rhe. Thus, Rhe is still relevant for those teachings.
	The Office further notes that in later embodiments of Wang it is specifically shown that trace lines can be placed between electrodes (see marked up portion). Further more based upon the curvature of certain areas the traces lines are shown as being either longer or shorter.




    PNG
    media_image1.png
    566
    871
    media_image1.png
    Greyscale

	As noted prior to the Applicant regarding the combination of the references used and the prior art, the function of the touch sensors are met by the prior art as the electrodes are clearly shown protruding beyond the display touch area and electrodes having a curvature. Therefore, a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The Office further notes that in response to the location of certain elements, it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70 C.C.P.A. 1950). The rearrangement in this case does not modify the operation of the device because the arrangement of the trace patterns between the electrodes does not change the functionality of those electrodes for which they are connected. The Office further notes 
	Therefore upon review, The Office contends the prior art reads on the claimed invention and will be currently maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-10, 12, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. Patent Application Publication No. 2020/0064955 A1.

Consider Claim 1:
	Wang discloses a touch display panel, comprising: (Wang, See Abstract.)
	a display region and a non-display region arranged on a periphery of the display region, (Wang, [0043], [0125-128], [0131], “The display panel 1910 may include a display area DA and a peripheral area PA disposed outside the display area DA.  The display area DA may include a plurality of pixels, and an image may be displayed from the display area DA.  The peripheral area PA may be disposed on one side of the display area DA.  As shown in FIG. 19, the peripheral area PA surrounds at least a portion of the display area DA, but this is not restrictive.  The arrangement of the display area DA and the peripheral area PA may be changed as needed.” [0132], “The touch panel 1920 may take the form of any of the touch panels and variations thereof described above with respect to FIGS. 2-18.”)
	wherein the display region has a non-rectangular shape; (Wang, [0133], “It will be understood that although the display device 1900 is illustrated in FIG. 19 as having a rectangular outline, this is merely illustrative.  For purposes of the present disclosure, the display device 1900 in fact has a substantially rectangular outline with at least one rounded corner.”)
	a plurality of first touch electrodes arranged in the display region; and (Wang, [0043], [0125-128], [0081], “The third type touch electrode block 233 spans at least two columns of the M.times.N array of first type touch electrode blocks 231 in the row direction D2 such that the third type touch electrode block 233 has an area substantially equal to the area of the first type touch electrode block 231.  In this context, "A substantially equal to B" means that A is in the range of, for example, 90%.times.B to 110%.times.B.”)
	a plurality of second touch electrodes arranged to be next to the non-display region; (Wang, [0080], “The plurality of touch electrode blocks 23 further includes a third type touch electrode block 233.  The third type touch electrode block 233 has an irregular shape adapted to the notch NC such that a part of the outline of the third type touch electrode block 233 is conformal to a part of the outline of the notch NC.  The third type touch electrode block 233 is located on the same side as the second type touch electrode block 232 with respect to the notch NC.”)
	wherein each of the plurality of second touch electrodes has a different shape from a shape of the plurality of first touch electrodes; and (Wang, [0043], [0125-128], [0080], “The plurality of touch electrode blocks 23 further includes a third type touch electrode block 233.  The third type touch electrode block 233 has an irregular shape adapted to the notch NC such that a part of the outline of the third type touch electrode block 233 is conformal to a part of the outline of the notch NC.)
	wherein an area of each of the plurality of first touch electrodes is S1, an area of at least one of the second touch electrodes of the plurality of second touch electrodes is S2, wherein S1 and S2 satisfy: 0.85S1 ≤ S2 ≤ 1.15S1, and (Wang, [0043], [0125-128], [0081], “The third type touch electrode block 233 spans at least two columns of the M.times.N array of first type touch electrode blocks 231 in the row direction D2 such that the third type touch electrode block 233 has an area substantially equal to the area of the first type touch electrode block 231.  In this context, "A substantially equal to B" means that A is in the range of, for example, 90%.times.B to 110%.times.B.”)
Wang further in Figure 18 discloses wherein each of the plurality of first touch electrodes comprises a first side, and each of the plurality of second touch electrodes at least comprises a second side adjacent to the first side along a column direction, and the second side of the second touch electrode has a greater length than the first side of one of the first touch electrodes, and (Wang, [0125-0128], See marked up Figure 18 above. As is seen element 232D at the corners is larger than those electrodes adjacent to it towards the interior and has different widths/lengths than other adjacent electrdoes.)
	wherein for one second touch electrode of the plurality of second touch electrodes and two first touch electrodes of the plurality of first touch electrodes that are adjacent along the column direction to the second touch electrode, an orthographic projection of a touch trace of the second touch electrode on a plane of the display panel is located, along a row direction, between orthographic projections of touch traces of the two first touch electrodes on the plane of the display panel. (Wang, [0125-0128], See marked up Figure 18 above. As can be seen the trace lines can be placed between the electrodes.)
	The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). Additionally, The Office finds these recitations to be nothing more than a mere change in shape. In the present case, the function of the touch sensors are met by the prior art as they show the various locations and lengths. Therefore, a mere change in shape or location of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination. See, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In re Japiske, 86 USPQ 70 C.C.P.A. 1950).
Consider Claim 2:
	Wang discloses the touch display panel according to claim 1, wherein each of the plurality of first touch electrodes has a same shape. (Wang, [0043], [0125-128], [0077-0082], See Fig. 6 item 231 in at least the MxN section. See also Fig. 18.)
Consider Claim 3:
	Wang discloses the touch display panel according to claim 2, wherein the second side parallel to the first side. (Wang, [0078], “Referring to FIG. 6, the touch panel 600 includes a touch area 601 within which a plurality of touch electrode blocks 23 are arranged.  The touch area 601 has a rectangular shape with a rounded corner R. The touch area 601 includes a first edge E1 extending in a column direction D1 and a second edge E2 extending in a row direction D2, wherein the first edge E1 and the second edge E2 adjoin the rounded corner R.”)
Consider Claim 4:
	Wang discloses the touch display panel according to claim 3, wherein the plurality of second touch electrodes is arranged in the display region. (Wang, [0131], [0132], “The touch panel 1920 may take the form of any of the touch panels and variations thereof described above with respect to FIGS. 2-18.”)
Consider Claim 5:
	Wang discloses the touch display panel according to claim 4, wherein S1 ≤ S2. (Wang, [0077-0082], See Fig. 6 item 231 and 233.)
Consider Claim 7:
	Wang discloses the touch display panel according to claim 1, wherein one of the plurality of second touch electrodes comprises a third side, an extending direction of the third side is not parallel to any side of one of the plurality of first touch electrodes, and (Wang, [0043], [0125-128], [0079], “The touch panel 600 has substantially the same configuration as the touch panel 200 of FIG. 2 except that the touch area 601 is further provided with a notch NC.  Specifically, the touch area 601 further includes a third edge E3 that adjoins the second edge E2 and defines the notch NC.”)
Consider Claim 8:
	Wang discloses the touch display panel according to claim 7, wherein each of the plurality of first touch electrodes comprises a fourth side, and each of the plurality of second touch electrodes at least comprises a fifth side parallel to the fourth side of the plurality of first touch electrodes, and the fifth side of the plurality of second touch electrodes has a smaller length than the fourth side of the plurality of second touch electrodes. (Wang, See marked up Figure 18 below. The mark up indicates a fourth and fifth side.)

    PNG
    media_image2.png
    337
    350
    media_image2.png
    Greyscale

Consider Claim 9:
	Wang discloses the touch display panel according to claim 8, wherein the third side is connected to the fifth side. (Wang, See marked up Figure 18 below. The mark up indicates a third and fifth side.)

    PNG
    media_image3.png
    328
    350
    media_image3.png
    Greyscale

Consider Claim 10:
	Wang discloses the touch display panel according to claim 7, wherein S2 ≤ S1. (Wang, See marked up Figure 18 above. See item 232D.)
Consider Claim 12:
	Wang discloses the touch display panel according to claim 1, wherein the plurality of first touch electrodes and the plurality of second touch electrodes are configured to receive a touch sensing signal during a touch phase. (Wang, [0060], “In the case where the touch panel 200 is integrated with a liquid crystal display (LCD) panel, the touch electrode blocks 23 may be realized, for example, by dividing a common electrode layer in the LCD panel into blocks.  Other embodiments are of course also possible.”)

Consider Claim 16:
	Wang discloses a touch display device, comprising (Wang, See abstract.)
(Wang, [0059], “Referring to FIG. 2, the touch panel 200 includes a touch area 201 within which a plurality of touch electrode blocks 23 are arranged.”)
	a display region and a non-display region arranged on a periphery of the display region, wherein the display region has a non-rectangular shape; (Wang, [0043], [0125-128], [0131], “The display panel 1910 may include a display area DA and a peripheral area PA disposed outside the display area DA.  The display area DA may include a plurality of pixels, and an image may be displayed from the display area DA.  The peripheral area PA may be disposed on one side of the display area DA.  As shown in FIG. 19, the peripheral area PA surrounds at least a portion of the display area DA, but this is not restrictive.  The arrangement of the display area DA and the peripheral area PA may be changed as needed.” [0132], “The touch panel 1920 may take the form of any of the touch panels and variations thereof described above with respect to FIGS. 2-18.”)
	a plurality of first touch electrodes arranged in the display region; (Wang, [0043], [0125-128], [0081], “The third type touch electrode block 233 spans at least two columns of the M.times.N array of first type touch electrode blocks 231 in the row direction D2 such that the third type touch electrode block 233 has an area substantially equal to the area of the first type touch electrode block 231.  In this context, "A substantially equal to B" means that A is in the range of, for example, 90%.times.B to 110%.times.B.”)
	and a plurality of second touch electrodes arranged to be next to the non-display region; (Wang, [0080], “The plurality of touch electrode blocks 23 further includes a third type touch electrode block 233.  The third type touch electrode block 233 has an irregular shape adapted to the notch NC such that a part of the outline of the third type touch electrode block 233 is conformal to a part of the outline of the notch NC.  The third type touch electrode block 233 is located on the same side as the second type touch electrode block 232 with respect to the notch NC.”)
	wherein each of the plurality of second touch electrodes has a different shape from a shape of the plurality of first touch electrodes; and (Wang, [0043], [0125-128], [0080], “The plurality of touch electrode blocks 23 further includes a third type touch electrode block 233.  The third type touch electrode block 233 has an irregular shape adapted to the notch NC such that a part of the outline of the third type touch electrode block 233 is conformal to a part of the outline of the notch NC.)
	wherein an area of each of the plurality of first touch electrodes is S1, an area of at least one of the second touch electrodes of the plurality of second touch electrodes is S2, wherein Si and S2 satisfy: 0.85S1 - S2 - 1.15S1, and (Wang, [0043], [0125-128], [0081], “The third type touch electrode block 233 spans at least two columns of the M.times.N array of first type touch electrode blocks 231 in the row direction D2 such that the third type touch electrode block 233 has an area substantially equal to the area of the first type touch electrode block 231.  In this context, "A substantially equal to B" means that A is in the range of, for example, 90%.times.B to 110%.times.B.”)
	wherein at least one of the plurality of second touch electrodes comprises a first portion arranged in the display region and a second portion arranged in the non-display region. (Wang, [0132], [0043], [0125-128], “The touch panel 1920 may take the form of any of the touch panels and variations thereof described above with respect to FIGS. 2-18.  In the present exemplary embodiment, the touch panel 1920 is disposed in the display area DA, but this is not restrictive.  The touch panel 1920 may extend to the peripheral area PA.” See Figure 18 232B)
	Wang further in Figure 18 discloses wherein each of the plurality of first touch electrodes comprises a first side, and each of the plurality of second touch electrodes at least comprises a second side adjacent to the first side along a column direction, and the second side of the second touch electrode has a greater length than the first side of one of the first touch electrodes, and (Wang, [0125-0128], See marked up Figure 18 above. As is seen element 232D at the corners is larger than those electrodes adjacent to it towards the interior and has different widths/lengths than other adjacent electrdoes.)
	wherein for one second touch electrode of the plurality of second touch electrodes and two first touch electrodes of the plurality of first touch electrodes that are (Wang, [0125-0128], See marked up Figure 18 above. As can be seen the trace lines can be placed between the electrodes.)
	The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). Additionally, The Office finds these recitations to be nothing more than a mere change in shape. In the present case, the function of the touch sensors are met by the prior art as they show the various locations and lengths. Therefore, a mere change in shape or location of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination. See, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Rrearranging parts of an invention involves only routine skill in the art. See, In re Japiske, 86 USPQ 70 C.C.P.A. 1950).

Consider Claim 17:
	Wang discloses the touch display panel according to claim 1, wherein the first portion and the second portion of a same second type of electrode share a same touch trace. (Wang, [0125-0128], See marked up Figure 18 above. As is seen element 232D at the corners is larger than those electrodes adjacent to it towards the interior and has different widths/lengths than other adjacent electrdoes.)

Consider Claim 19:
	Wang discloses a touch display panel according to claim 2, wherein at least one of the plurality of second touch electrodes comprises a first portion arranged in the display region and a second portion arranged in the non-display region. (Wang, [0132], [0043], [0125-128], “The touch panel 1920 may take the form of any of the touch panels and variations thereof described above with respect to FIGS. 2-18.  In the present exemplary embodiment, the touch panel 1920 is disposed in the display area DA, but this is not restrictive.  The touch panel 1920 may extend to the peripheral area PA.” See Figure 18 232B)

Claim Rejections - 35 USC § 103
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. Patent Application Publication No. 2020/0064955 A1 hereinafter Wang and further in view of Rhe et al. U.S. Patent Application Publication No. 2018/0348929 A1 hereinafter Rhe.

Consider Claim 18:
	Wang discloses a touch display panel, comprising: (Wang, See Abstract.)
	a display region and a non-display region arranged on a periphery of the display region, (Wang, [0043], [0125-128], [0131], “The display panel 1910 may include a display area DA and a peripheral area PA disposed outside the display area DA.  The display area DA may include a plurality of pixels, and an image may be displayed from the display area DA.  The peripheral area PA may be disposed on one side of the display area DA.  As shown in FIG. 19, the peripheral area PA surrounds at least a portion of the display area DA, but this is not restrictive.  The arrangement of the display area DA and the peripheral area PA may be changed as needed.” [0132], “The touch panel 1920 may take the form of any of the touch panels and variations thereof described above with respect to FIGS. 2-18.”)
(Wang, [0133], “It will be understood that although the display device 1900 is illustrated in FIG. 19 as having a rectangular outline, this is merely illustrative.  For purposes of the present disclosure, the display device 1900 in fact has a substantially rectangular outline with at least one rounded corner.”)
	a plurality of first touch electrodes arranged in the display region; and (Wang, [0043], [0125-128], [0081], “The third type touch electrode block 233 spans at least two columns of the M.times.N array of first type touch electrode blocks 231 in the row direction D2 such that the third type touch electrode block 233 has an area substantially equal to the area of the first type touch electrode block 231.  In this context, "A substantially equal to B" means that A is in the range of, for example, 90%.times.B to 110%.times.B.”)
	a plurality of second touch electrodes arranged to be next to the non-display region; (Wang, [0080], “The plurality of touch electrode blocks 23 further includes a third type touch electrode block 233.  The third type touch electrode block 233 has an irregular shape adapted to the notch NC such that a part of the outline of the third type touch electrode block 233 is conformal to a part of the outline of the notch NC.  The third type touch electrode block 233 is located on the same side as the second type touch electrode block 232 with respect to the notch NC.”)
	wherein each of the plurality of second touch electrodes has a different shape from a shape of the plurality of first touch electrodes; and (Wang, [0043], [0125-128], [0080], “The plurality of touch electrode blocks 23 further includes a third type touch electrode block 233.  The third type touch electrode block 233 has an irregular shape adapted to the notch NC such that a part of the outline of the third type touch electrode block 233 is conformal to a part of the outline of the notch NC.)
	wherein an area of each of the plurality of first touch electrodes is S1, an area of at least one of the second touch electrodes of the plurality of second touch electrodes is S2, wherein S1 and S2 satisfy: 0.85S1 ≤ S2 ≤ 1.15S1, and (Wang, [0043], [0125-128], [0081], “The third type touch electrode block 233 spans at least two columns of the M.times.N array of first type touch electrode blocks 231 in the row direction D2 such that the third type touch electrode block 233 has an area substantially equal to the area of the first type touch electrode block 231.  In this context, "A substantially equal to B" means that A is in the range of, for example, 90%.times.B to 110%.times.B.”)
	wherein at least one of the plurality of second touch electrodes comprises a first portion arranged in the display region and a second portion arranged in the non-display region. (Wang, [0132], [0043], [0125-128], “The touch panel 1920 may take the form of any of the touch panels and variations thereof described above with respect to FIGS. 2-18.  In the present exemplary embodiment, the touch panel 1920 is disposed in the display area DA, but this is not restrictive.  The touch panel 1920 may extend to the peripheral area PA.” See Figure 18 232B)
	Wang however does not further detail wherein the plurality of second touch electrodes comprises a first type of electrode and a second type of electrode, wherein each electrode of the first type has a full area inside the display region, [[and]] wherein each electrode of the second type integrally protrudes from the display region to the non-display region and has a first portion inside the display region and a second portion in the non-display region, wherein each electrode of the second type is adjacent, along an edge, to one electrode of the first type in a column direction of the plurality of second touch electrodes and adjacent, along an edge, to another electrode of the first type in a row direction of the plurality of second touch electrodes, for the electrode of the second type and the electrode of the first type that are adjacent to each other in the column direction, orthographic projections of the adjacent edges along the row direction at least partially overlap each other, and for the electrode of the second type and the electrode of the first type that are adjacent to each other in the row direction, orthographic projections of the adjacent edges along the column direction at least partially overlap each other.
Rhe however teaches it was a known technique by those having ordinary skill in the art before the effective filing date of the invention to provide a plurality of second touch electrodes extending beyond the display area and teaches it comprises a first type of electrode and a second type of electrode, (Rhe, [0080-0094], See marked up figure 5 above items 1 and 2.)
	wherein each electrode of the first type has a full area inside the display region, (Rhe, [0080-0094], See marked up figure 5 above items 1 and 2a.)
	wherein each electrode of the second type integrally protrudes from the display region to the non-display region and has a first portion inside the display region and a second portion in the non-display region, and (Rhe, [0080-0094], See marked up figure 5 above items 2b and 2c.)
	wherein each electrode of the second type is adjacent, along an edge, to one electrode of the first type in a column direction of the plurality of second touch electrodes and adjacent, along an edge, to another electrode of the first type in a row direction of the plurality of second touch electrodes, for the electrode of the second type and the electrode of the first type that are adjacent to each other in the column direction, orthographic projections of the adjacent edges along the row direction at least partially overlap each other, and for the electrode of the second type and the electrode of the first type that are adjacent to each other in the row direction, orthographic projections of the adjacent edges along the column direction at least partially overlap each other.. (Rhe, [0080-0094], See marked up figure 5 in view of Wang Figure 18 above items 2a, b, and c.)
	wherein each of the plurality of first touch electrodes and the plurality of second
touch electrodes is electrically connected to at least one touch trace, and an orthographic projection of the at least one touch trace electrically connected to the  (Rhe, [0080-0094], See marked up figure 5 in view of Wang Figure 18 above items 2a, b, and c.)

	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the technique of extending the electrodes as this was a known technique in view of Rhe and would have been utilized for the purpose of it is possible to suppress the lowering of the sensitivity of the touch sensing according to the position at the boundary of the active area A/A, in the structure in which the touch sensor TS is disposed according to the shape of the active area A/A. (Rhe, [0094])
	Additionally, The Office finds these recitations to be nothing more than a mere change in shape. In the present case, the function of the touch sensors are met by the prior art as the electrodes are clearly shown protruding beyond the display touch area and having a curvature. Therefore, a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Consider Claim 20:
	Wang discloses a touch display panel according to claim 2, however does not further detail wherein the plurality of second touch electrodes comprises a first type and a second type; wherein the first type includes the second touch electrodes each having a full area inside the display region; and wherein the second type includes the second 
	Rhe however teaches it was a known technique by those having ordinary skill in the art before the effective filing date of the invention to provide wherein the plurality of second touch electrodes comprises a first type and a second type; (Rhe, [0080-0094], See marked up figure 5 above items 1 and 2.)
	wherein the first type includes the second touch electrodes each having a full area inside the display region; and (Rhe, [0080-0094], See marked up figure 5 above items 2b and 2c.)
	wherein the second type includes the second touch electrodes each having a portion inside the display region and another portion in the non-display region. (Rhe, [0080-0094], See marked up figure 5 above items 2b and 2c.)

    PNG
    media_image4.png
    464
    563
    media_image4.png
    Greyscale

	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the technique of extending the (Rhe, [0094])
	Additionally, The Office finds these recitations to be nothing more than a mere change in shape. In the present case, the function of the touch sensors are met by the prior art as the electrodes are clearly shown protruding beyond the display touch area and having a curvature. Therefore, a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. Patent Application Publication No. 2020/0064955 A1 as applied to claim 1 above, and further in view of Liu et al. U.S. Patent Application Publication No. 2019/0377448 A1 hereinafter Liu.

Consider Claim 13:
	Wang discloses the touch display panel according to claim 1, and teaches further comprising a common electrode layer, “where the touch panel 200 is integrated with a liquid crystal display (LCD) panel, the touch electrode blocks 23 may be realized, for example, by dividing a common electrode layer in the LCD panel into blocks” (See [0060]) however does not further specify remaining details of a pixel electrode layer and a liquid crystal layer, wherein the common electrode layer comprises a plurality of common electrode blocks, the pixel electrode layer comprises a plurality of pixel electrodes, and the liquid crystal layer comprises liquid crystal molecules; wherein during a display phase, the liquid crystal molecules are driven by an electric field formed by the plurality of common electrode blocks and the plurality of pixel electrodes to deflect; and wherein during a touch phase, at least a part of the plurality of common electrode blocks is shared as first touch electrodes, and a part of the plurality of common electrode blocks is shared as second touch electrodes.
	Liu however teaches that those having ordinary skill in the art were aware of technique to utilize the common electrode layer of the display for additionally sensing touch during a touch sensing period and therefore a pixel electrode layer and a liquid crystal layer, wherein the common electrode layer comprises a plurality of common electrode blocks, the pixel electrode layer comprises a plurality of pixel electrodes, and the liquid crystal layer comprises liquid crystal molecules; (Liu, [0022], “As shown in FIG. 1 and FIG. 2, the display device 100 has a touch sensing function, the display device 100 can be used for displaying images and sensing touch operations.  In this embodiment, a second electrode layer 5 is located on a side of the second substrate 2 adjacent to the liquid crystal layer 3.  The second electrode layer 5 includes independent (spaced) second electrodes 50.  The second electrodes 50 are arranged in a matrix, and each of the second electrodes 50 is coupled to the driving circuit 6 through a second trace (not shown).”)
	wherein during a display phase, the liquid crystal molecules are driven by an electric field formed by the plurality of common electrode blocks and the plurality of pixel (Liu, [0027], “In an embodiment, the first electrodes 40 are used as common electrodes and touch driving electrodes.  Each frame of the display device 100 includes a display period and a touch period.  The driving circuit 6 controls the first electrode 40 to be in the display period or in a touch period by a time-sharing arrangement.  In the display period, the driving circuit 6 outputs the Vcom-A to the first sub-electrode 41, and outputs the Vcom-B to the second sub-electrodes 42.  In the touch period, the driving circuit 6 outputs touch driving voltages to the first electrodes 41.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a touch display panel in which components are shared for display and touch sensing purposes as taught by Liu and as those of skill in the art were aware would have been utilized for the purpose of reducing the thickness of the panel. (Liu, [0002])

Consider Claim 14:
	Wang in view of Liu discloses the touch display panel according to claim 13, wherein an edge of the display region comprises a curvy portion, and each of the plurality of second touch electrodes is either next to the curvy portion or overlaps with a portion of the curvy portion. (Wang, See marked up Figure 18 above.)

Claim Rejections - 35 USC § 103
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. Patent Application Publication No. 2020/0064955 A1 in view of Liu et al.  as applied to claim 13 above, and further in view of Kim et al. U.S. Patent Application Publication No. 2019/0302942 A1 hereinafter Kim.

Consider Claim 15:
	Wang in view of Liu discloses the touch display panel according to claim 13, while describing several embodiments and acknowledging that “each of the first type touch electrode blocks 231 may have other regular shapes, such as a diamond shape, and the second type touch electrode block 232 may have other irregular shapes, for example, other non-quadrilateral shapes, depending on the outline of the touch area 201” (See Wang [0061]) wherein the display region comprises a first edge, a second edge and a third edge; (Wang, See at least Fig. 6 or 18 and as indicated above.) however does not specify an arrangement wherein the first edge and the second edge are arranged perpendicular to each other, and the third edge intersects with both the first edge and the second edge; and wherein the plurality of second touch electrodes each is either next to the third edge or overlaps with at least a portion of the third edge.
	Kim however teaches that those of skill in the art before the effective filing date of the invention where aware of a technique wherein the first edge and the second edge are arranged perpendicular to each other, and the third edge intersects with both the first edge and the second edge; and wherein the plurality of second touch electrodes each is either next to the third edge or overlaps with at least a portion of the third edge. (Kim, [0165], “In exemplary embodiments, as illustrated in FIG. 15, the display area DA may be circular or elliptical.  In exemplary embodiments, as illustrated in FIG. 16, the display area DA may be a polygon having a larger number of sides than a square.  For example, the display device 1001 and 1002 may be applied to a watch, a wearable display device, etc.” [0166], “The touch active area TA may overlap the entire display area DA and a portion of the peripheral area adjacent to the non-square boundary of the display area DA.  In exemplary embodiments, the first and second outermost sensor patterns MOSP1 and MOSP2 corresponding to the non-square boundaries may be formed over the display area DA and the peripheral area.  Therefore, the area of the outermost sensor patterns MOSP1 and MOSP2 may be increased and the touch sensitivity can be improved.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide polygonal type electrodes and panel and furthermore forming touch electrodes into the peripheral area adjacent to the remaining electrodes and would have been utilized for the purpose of having touch sensitivity can be improved. (Kim, [0166])

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm 
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626